DETAILED ACTION                                                                                                                                                          Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 09/09/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/2020 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “110’ ” in Fig. 7 as described in the specification.  Examiner recommends that “110’ “is replaced with “110” in Fig. 7.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
The drawings are objected to because “143” in Fig. 11 was not being shown while there is 143 label pointing at an area. Examiner recommends that removing the 143 label from Fig. 11.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ELECTRONIC COMPONENT WITH SA/BW RATIO AND BOARD HAVING THE SAME MOUNTED THEREON”.
Claim Objections
Claims 6-7 and 12-16 are objected to because of the following informalities:  
“respectively” in claims 6,7,12 and 13, as examiner believes, is not necessary and should be removed.
“allow first and second land portions” in Claim 12 should be “allow the first and second land portions” as they were already defined in Claim 1
“the portions of the first and second external electrodes” in Claim 13 should be “portions of the first and second external electrodes” as “portions” was not defined before in the claims. 
“having a first cut-out portion and a second cut-out portion, each having” in Claim 13 should be, as examiner believes, “the first land portion having a first cut-out portion and the second land portion having a second cut-out portion, each of the first and second cut-out portion having”
“the multilayer ceramic capacitor of claim 13” in Claim 14 and Claim 15 should be amended to reflect the preamble of Claim 13 (“A multilayer electronic component”)
“the method of claim 13” in Claim 16 should be amended to reflect the preamble of Claim 13 (see above)
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 13-16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “each having an area in a range from 0.2 to 0.5 times an area of corresponding land portions” is not explicitly described in the specification whereas the area ratio between the cut-out portion and band portions is explicitly defined in the specification.  
The drawings provided shows that a ratio between cut-out to land portions areas can be defined (see Fig. 3) but does not show/disclose that the ratio would be between “0.2 to 0.5”. Secondly, the land portion and band portion are not the same size or have the same dimensions (see Fig. 3).  
For those reasons, examiner does not believe Claim 13 comply with the written description requirement. 
For the purpose of examination, claim 13 is considered to have the cut-out portion having an area from .2 to .5 times the area of the corresponding band portion (not land portion as claimed).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In particular, “the bridge portion and the first and second land portions have a separate type” is hard for the examiner to understand what “a separate type” is referring.  
Is the claim stating that the structures are separable or separate from each other or that the structures can be made integral and separable or the structures can be oriented in different manner or that there are a materially/structurally different versions of the structures.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claim(s) 1-7 and 12-14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park (US10062511).
Regarding Claim 1, Park, in Fig. 8, teaches a multilayer electronic component, comprising: a capacitor body having a first surface, a mounting surface(bottom surface), and a second surface, opposing the first surface, third and fourth surfaces connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces connected to the first and second surfaces, connected to the third and fourth surfaces, and opposing each other (Fig.8, all the different surfaces), and including first (121) and second internal electrodes (122) each having an end respectively exposed through the third and fourth surfaces; first (131) and second external electrodes (132) including first (131a) and second connection portions (132a) disposed on the third and fourth surfaces of the capacitor body, respectively, and first (131b) and second 
Alternately, Park teaches the limitation of Claim 1 (see above) and even if the limitation of “wherein 0.2 ≤ SA1/BW1 ≤ 0.5 and 0.2 ≤ SA2/BW2 ≤ 0.5 which in BW1 is an area of the first band portion, SA1 is an area of the first solder accommodating portion, BW2 is an area of the second band portion, and SA2 is an area of the second solder accommodating portion” can be proven to be not inherently disclosed.
The missing limitations are obvious based on MPEP 2144.05 (II)(A) which states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." 
Since we have the same structure and shape, it would not be inventive for one of ordinary skill in the art, through routine experimentation, to determine the optimal area ratio for providing frequency suppression above and below 20kHz while maintaining proper structural connections (column 9 lines 63- column 10 lines 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used a specific area ratio in the invention of Park in order to improve frequency suppression.

Regarding Claim 2, Park discloses the multilayer electronic component of claim 1, wherein the first and second internal electrodes are alternately stacked in a direction connecting the first (bottom-1) and second (top-2) surfaces of the capacitor body (Fig. 8).

Regarding Claim 3, Park discloses The multilayer electronic component of claim 1, wherein the first and second internal electrodes are alternately stacked in a direction connecting the fifth (front-5) and sixth surfaces (back-6) of the capacitor body (Fig. 8).

Regarding Claim 4, Park discloses The multilayer electronic component of claim 1, wherein the first and second cut-out portions are formed to allow portions of the first and second land portions (140, 150), opposing each other, to be open in a direction connecting the third (3) and fourth (4) surfaces of the capacitor body (Fig. 2).

Regarding Claim 5, Park discloses the multilayer electronic component of claim 1, wherein the first and second land portions are formed of a conductor (not stated, but patent states that the land portion may be insulator with conductive patterns which can be argued to act/be a conductor externally)) (column 6 lines 28-34).

Regarding Claim 6, Park discloses the multilayer electronic component of claim 1, wherein the first and second land portions are formed of an insulator, and surfaces of the first and second land portions are provided with conductor layers, respectively (column 6 lines 28-34) (column 7 lines 6-12).

Regarding Claim 7, Park discloses the multilayer electronic component of claim 1, wherein conductive bonding layers (145, 155) are disposed between the first band portion 

 Regarding Claim 12, Park discloses, in Fig. 8, a board having a multilayer electronic component mounted thereon, comprising: a board (210) having first (221) and second electrode pads (222) on one surface (Fig. 8); and the multilayer electronic component according to claim 1 mounted to allow first and second land portions to be connected to the first and second electrode pads, respectively (Fig. 8).

Regarding Claim 13, Park discloses a multilayer electronic component, comprising: a body (11) comprising dielectric layers (111) interposed between alternately stacked first (121) and second internal electrodes (122), each of the first and second internal electrodes having an edge respectively exposed to third (3) and fourth (4) surfaces of the body opposing each other (Fig. 3A, Fig. 3B, Fig. 8); first (131) and second external electrodes (132) respectively disposed on the third and fourth surfaces of the body and respectively connected to the first and second internal electrodes (Fig. 8), each of the first and second external electrodes having a band portion (131b, 132b) extending at least to a first surface (1) connecting the third (3) and fourth surfaces (4), the portions of the first and second external electrodes extending to the first surface being spaced apart from each other (Fig. 8); first and second land portions (140, 150) disposed respectively on the band portions of the first and second external electrodes extending to the first surface (Fig. 8), and respectively having a first cut-out portion (143) and a second cut-out portion (153), each having an area in a range from 0.2 to 0.5 times an area of corresponding band portions (implicit/inherent that the Park structure in the patent would read on this limitation, since the structure is the same and it provides the same frequency suppression while maintaining structural integrity) (see application [0123])(column 9 lines 63-column 10 lines 8).
band portions” can be proven to be not inherently disclosed.
The missing limitations are obvious based on MPEP 2144.05 (II)(A) which states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." 
Since we have the same structure and shape, it would not be inventive for one of ordinary skill in the art, through routine experimentation, to determine the optimal area ratio for providing frequency suppression above and below 20kHz while maintaining proper structural connections (column 9 lines 63- column 10 lines 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used a specific area ratio in the invention of Park in order to improve frequency suppression.

Regarding Claim 14, Park discloses The multilayer ceramic capacitor of claim 13, wherein the first and second internal electrodes are disposed parallel to the first surface (Fig. 8, Fig. 3A, Fig. 3B).

Regarding Claim 16, Park discloses The method of claim 13, wherein the first and second land portions comprise an insulator ((column 6 lines 28-34) (column 7 lines 6-12).

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yoshida (US20140268487).
Regarding Claim 8, Park discloses the multilayer electronic component of claim 1, but does not teach wherein the connection terminal further includes a bridge portion disposed between the first and second land portions, and formed of a non-conductive material.
Yoshida teaches, in Fig. 11, the connection terminal further includes a bridge portion (41) disposed between the first (41a) and second land portions (41a) ([0127]), and formed of a non-conductive material ([0122]).

accordance with the ac voltage's cycle ([0073]).  
Regarding Claim 9, Park and Yoshida discloses the multilayer electronic component of claim 8, wherein the first and second land portions are formed of an insulator (Yoshida, [0122]) and are formed integrally with the bridge portion (Yoshida, Fig. 11), and surfaces of the first and second land portions are provided with conductor layers (Yoshida ,44, 45), respectively.
Regarding Claim 10, Park and Yoshida discloses the multilayer electronic component of claim 9, wherein the first and second land portions and the bridge portion are formed of alumina (Yoshida, [0122]).
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of FUJII (US20140008116).
Regarding Claim 15, Park discloses the multilayer ceramic capacitor of claim 13, but does not teach wherein the first and second internal electrodes are disposed perpendicular to the first surface.
Fujii teaches, in Fig. 12, the first and second internal electrodes (30a) are disposed perpendicular to the first surface (bottom).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multilayer electronic component as disclosed by Park with the perpendicular internal electrodes as disclosed by Fuji in order to significantly reduce the acoustic noise while obtaining a high degree of freedom in circuit design (Fujii, [0106]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848